Citation Nr: 1128501	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  05-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia. 

3.  Entitlement to an initial rating in excess of 20 percent for right shoulder disability prior to April 28, 2010. 

4.  Entitlement to a rating in excess of 40 percent for right shoulder disability from April 28, 2010.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1977. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran provided testimony at a September 2006 Travel Board hearing before the undersigned at the RO.  A hearing transcript is associated with the claims folder.

The Board remanded the Veteran's case for further development in June 2007.  At that time, the Board dismissed the appeal of the claim of service connection for depression.  

In July 2010, the rating for the right shoulder disability was increased to 40 percent, effective April 28, 2010.  However, as this decision does not constitute a full and complete grant of the benefit being sought on appeal, this case continues to remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current diagnosis of PTSD.  He does carry a diagnosis of pain disorder which has been associated with his fibromyalgia.  

2.  The Veteran does not have fibromyalgia that is attributable to military service.

3.  Prior to April 28, 2010, the Veteran's right shoulder disability was manifested by pain and limitation of motion which approximates that to midway between side and shoulder level.  

4.  Since April 28, 2010, the Veteran's right shoulder disability is evaluated at the maximum rating for limitation of motion of the arm with no evidence of ankylosis or impairment of the humerus.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  Fibromyalgia was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  With resolution of doubt in the Veteran's favor, the schedular criteria for a 30 percent rating, but no higher, for the right shoulder disability prior to April 28, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

4.  The schedular criteria for a rating in excess of 40 percent for right shoulder disability from April 28, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, in February 2004 (fibromyalgia) and April 2004 (PTSD) letters, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the service connection claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  In a March 2006 letter, after the decision on appeal, the Veteran was advised how disability evaluations and effective dates are assigned, and the type evidence which impacts those determinations.  The claims were readjudicated in a July 2010 supplemental statement of the case.  Therefore, the timing defect in the notice regarding the Veteran's service connection claims has been rectified.  Prickett, 20 Vet. App. at 376.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for right shoulder disability.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records (STRs), post-service private treatment records, VA examination reports, and hearing testimony.

The Board finds that there has been substantial compliance with its June 2007 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Pursuant to the remand, additional private treatment records, including from Dr. Laubengayer were obtained, and the Veteran was afforded a VA examination in April 2010 to determine the current severity of his right shoulder disability.  In May 2010, a VA examination was provided to determine the etiology of the Veteran's fibromyalgia.  An addendum opinion to address the deficiencies in the May 2010 examination report was obtained from the VA examiner in July 2010.  Thus, together, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and providing testimony regarding his claims.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  In August 2010, the Veteran stated that he had no further evidence to submit.  Therefore, the Board finds that VA's duty to assist has been met.

A.  PTSD 

The Veteran is seeking service connection for PTSD.  He attributes this to the several stressors, including numerous conflicts with fellow soldiers and commanding officers, nearly being struck by an M-16 round during training, witnessing the accidental death of a drill instructor, hearing of a squad leader being killed, and learning that fellow soldiers had been injured on an obstacle course.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f).  When it is shown that the Veteran engaged in combat with the enemy and the claimed stressors are related to such combat, the Veteran's lay testimony regarding the stressors must be accepted as conclusive as to their actual occurrence without further development for corroborative evidence, provided that the Veteran's testimony is found to be "satisfactory," e.g., credible, and "consistent with the circumstances, conditions, or hardships of [combat] service."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, effective July 13, 2010.  Specifically, the final rule reads:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 (July 13, 2010).

Based upon its longitudinal review of the record, the Board concludes that service connection is not warranted for PTSD.  Specifically, the Board finds that the evidence of record does not demonstrate that the Veteran currently has PTSD.

The Veteran's STRs are negative for any psychiatric complaints.  Although the Veteran filed a claim for PTSD in March 2004, he has failed to provide any post-service treatment for PTSD.  The Veteran maintains that after service he received treatment from a private physician, Dr. Laubengayer, for PTSD; however, records obtained from Dr. Laubengayer do not show treatment for or diagnosis of PTSD.  

In the report of a March 2004 VA mental disorders examination, the examiner wrote that the veteran "thought he might have PTSD from being harassed in the military, which he does not."  The examiner diagnosed the Veteran as having pain disorder with mental and physical factors, and depression not otherwise specified.

The Veteran was provided a VA PTSD examination in May 2004.  Following psychiatric evaluation, the examiner stated that the Veteran was not being given a PTSD diagnosis because he did not meet the full criteria.  

Private outpatient records (dated between September 1993 and August 2007) have been associated with the claims folder, but none reflect any diagnosis of PTSD.

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The statements of the Veteran and his wife alone are not sufficient to prove that he currently has PTSD.  A medical diagnosis of a complex psychiatric disability such as PTSD involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As neither the Veteran nor his wife is a physician, their statements are not competent evidence to establish that he currently has PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, the record contains no competent medical evidence of a diagnosis of PTSD at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In absence of medical evidence that the Veteran currently has PTSD related to his military service, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Board addresses whether service connection is warranted for any psychiatric condition other than PTSD.  The March 2004 VA mental disorders examination diagnosed pain disorder with mental and physical factors and depression, NOS.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board notes that the scope of a mental disorders claim is not limited to only the claimed condition, but is "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of the claim."  As to the diagnosis of depression, the Veteran specifically withdrew a claim for this condition as indicated in the Board's June 2007 decision dismissing this issue without prejudice.  As to the diagnosis of pain disorder, the March 2004 VA examiner indicated that such condition was associated with the Veteran's fibromyalgia, a condition for which service connection is denied below.  Accordingly, the Board concludes that the preponderance of the evidence is against the grant of service connection for a psychiatric condition other than PTSD.  


B.  Fibromyalgia 

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the evidence of record, the Board first finds that there is no question that the Veteran is currently diagnosed with fibromyalgia.  VA examination conducted in May 2010 resulted in a diagnosis of fibromyalgia.  As such, the first element required for a service-connection claim - current disability - is shown.

The Veteran's STRs do not reflect any complaints, findings, or treatment related to fibromyalgia.  During the September 2006 hearing, the Veteran's representative stated that it was the Veteran's belief that his fibromyalgia started during his military service as a result of the stress he was under and manifested in lower back pain.  See hearing transcript, page 19.  In this regard, the Board notes that consistent with the Veteran's testimony, the STRs do confirm that he was treated for low back pain during his period of military service, specifically in February and October 1972.  Thus, the second element required for a service-connection claim - in-service incurrence - is shown.

The crux of the Veteran's claim is whether there is a causal relationship between the present disability and symptoms shown in service.  Post-service private treatment records reflect that the Veteran was diagnosed with "myofascial pain syndrome, variant of fibromyalgia" in July 1997.  In September 2003, it was noted that he had a "longstanding history" of diffuse myofascial pain in several areas, including the back, the gluteal area and the knee area.  In March 2007, he was seen for complaint of diffuse pain and weakness.  It was noted that he had developed symptoms in 1995 to 1996 and that the initial presentation was with right shoulder pain.  Unfortunately, this was not an isolated issue and he started to experience more diffuse muscle and joint pain.  The Veteran reported that the pain migrated every couple of hours to a different location throughout his body and that he had been in pain essentially all the time "since the mid 1990s."  The assessment noted that the Veteran had suffered from diffuse muscle, joint and bone pain for the last 10 years.  Subsequent private treatment records show diagnosis of and treatment for fibromyalgia.  

Following a March 2004 VA examination, the Veteran was again diagnosed with fibromyalgia.  The VA examiner noted that the Veteran's "service medical records indicate that his musculoskeletal symptoms had an origin during active duty, but the history demonstrates that they did not become generalized until after service."  As indicated in its June 2007 remand, the Board found this statement unclear as to whether it is at least as likely as not that the Veteran's current fibromyalgia was manifested during active duty (including in the form of the "musculoskeletal symptoms").  Therefore, the claim was remanded for a new VA examination and a clearer opinion.  

In May 2010, the Veteran was afforded a VA rheumatology examination.  The VA examiner provided a negative nexus opinion; however, it was noted that the claims file was unavailable for review.  In a July 2010 addendum, the examiner stated that after a review of the claims file it was his opinion that it was unlikely that the Veteran's fibromyalgia actually began while in service.  The examiner rationalized that he was unable to find any reference in the military file for "widespread" musculoskeletal pain or other features that would indicate that fibromyalgia began in service.  

Given the above medical evidence, the Board finds that there is no causal relationship between the present fibromyalgia and the in-service low back pain.  While the Veteran is certainly competent to testify as to a symptom such as pain which is non-medical in nature, he is not competent to render a medical diagnosis or etiological opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  There is no medical evidence to support the finding of a link between the currently diagnosed fibromyalgia that began many years after service and the Veteran's service.  Thus, the Board finds that the diagnosed fibromyalgia was not incurred during service or as a consequence of service.

Turning to the theory of entitlement to service connection based upon a continuity of symptomatology, the Board notes that to the extent that the Veteran maintains that he experienced diffuse joint pain during service and ever since, the Board finds the Veteran's statements not credible as they are inconsistent with other evidence of record as well as his own testimony.  The only in-service pain the Veteran testified to during his hearing was in regard to the low back.  He did not describe the diffuse-type pain associated with fibromyalgia.  In fact, the March 2007 private treatment record notes that the Veteran did not begin experiencing such pain until in the "mid 1990s" and that he had a 10-year history of diffuse muscle and joint pain.  

In reviewing the record as a whole, the Board finds that while the Veteran experienced localized low back pain in service, he did not have the diffuse-type ("widespread") musculoskeletal pain which was ultimately diagnosed as fibromyalgia until at least two decades after service.  Therefore, the Board finds, in weighing all of the evidence of record, that the currently diagnosed fibromyalgia is not related to the Veteran's military service.  There is not an approximate balance of positive and negative evidence such that the doctrine of reasonable doubt must be employed.  See 38 C.F.R. § 3.102. As such, service connection for fibromyalgia is denied.

C.  Right Shoulder

Service connection was established for right shoulder disability (right shoulder chronic rotator cuff impingement and tendonitis, with degenerative arthritis) by rating decision in August 2004 and was evaluated as 20 percent disabling.  The Veteran perfected an appeal of that initial rating.  As mentioned previously, during the course of the appeal, a rating of 40 percent was established in a July 2010 rating decision, effective April 28, 2010.  

The Veteran seeks a higher initial disability evaluation for his service-connected right shoulder disability.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals such as this that concern the assignment of an initial rating, the level of disability from the grant of service connection forward are of considerable import.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity throughout the appellate period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Board will also consider whether this case presents other evidence that would support a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) ([d]isability of the musculoskeletal system is primarily the inability, due to damage . . . in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance).  

The medical evidence reflects that the Veteran is right-hand dominant.

The Veteran's right shoulder disability is evaluated under DC 5201 (limitation of motion of the arm).  Under DC 5201, when the major extremity is involved, a minimum rating of 20 percent is assigned for arm motion limited to shoulder level; a 30 percent rating is assigned for arm motion limited to midway between the side and the shoulder; and a maximum 40 percent rating is assignable for major shoulder limitation of motion to 25 degrees or less from the side.  See 38 C.F.R. § 4.71a.

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I.

I.  Prior to April 28, 2004

The April 2004 VA examination reported the Veteran's complaints of right shoulder pain and daily flare-ups with various manual activities, especially overhead activities.  Upon objective examination, range of motion of the right shoulder was measured as external rotation to 35 degrees, internal rotation to 92 degrees, forward flexion to 140 degrees, and abduction to 85 degrees.  Pain with movement was quite bothersome.  Additional findings included slightly decreased rotator cuff function, trapezius muscle tenderness, and rather severe tenderness over the bicipital groove.  X-rays revealed degenerative arthritis at the acromioclavicular and glenohumeral joints.  The examiner commented that during flare-ups forward flexion of the right shoulder would be decreased by 25 degrees.  

Considering this evidence in the light most favorable to the Veteran, the Board finds that for the period prior to April 28, 2010 a rating of 30 percent for the service-connected right shoulder disability is warranted under DC 5201.  In assigning such rating the Board has taken into consideration the additional limitation of motion reported by the VA examiner during periods of flare-up (i.e., DeLuca) as well as the Veteran's competent and credible reports of pain with activity.  

The evidence does not support a rating higher than 30 percent under DC 5201, as the limitation of motion is not so severe as to be limited to 25 degrees from the side.

The Board has also considered other potentially applicable DCs.  However, in the absence of any evidence of ankylosis, consideration of DC 5200 is unnecessary.  Likewise, a higher rating under DC 5202 is not warranted as X-rays showed no impairment of the humerus.  

II.  Since April 28, 2010

The currently assigned 40 percent rating is the maximum available under DC 5201.  To warrant a higher rating the evidence must show ankylosis (DC 5200) or impairment of the humerus (DC 5202).  In this case, the medical evidence fails to show any such impairment.  The April 2010 examination shows that the Veteran does have motion in the right shoulder albeit limited.  Hence, it is not ankylosed.  Additionally, clinical evaluation failed to show any impairment of the humerus.  Therefore, the requirements for a rating higher than the currently assigned 40 percent have not been met.

Since the Veteran is already receiving the maximum disability rating, consideration of the provisions of DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

III.  Extraschedular Rating 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the Board finds that the rating criteria contemplate the Veteran's service-connected disability.  That is, his right shoulder disability is primarily productive of limitation of motion and pain, manifestations that are contemplated in the rating criteria.  As such, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to an initial rating of 30 percent for right shoulder disability prior to April 28, 2010, is granted subject to the applicable laws and regulations concerning the payment of monetary benefits.  

Entitlement to a rating in excess of 40 percent for right shoulder disability from April 28, 2010 is denied.  




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


